HOFFMAN, Judge:
Appellant contends that the lower court erred in refusing to read his requested instruction on the issue of alibi. Appellant’s co-defendant raised an identical claim in Commonwealth v. Van Wright, 249 Pa.Super. 451, 378 A.2d 382 (1977), in which we reversed the judgment of sentence and granted the co-defendant a new trial. Therefore, for the reasons stated in Commonwealth v. Van Wright, we reverse appellant’s judgment of sentence and grant a new trial.
Judgment of sentence vacated and new trial granted.
CERCONE, J., concurs in the result.